Case 19-00248-5-DMW         Doc 64 Filed 02/14/20 Entered 02/14/20 08:54:43               Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

  IN RE:

  ROBERT WARREN EDWARDS
  TRENA HARDISON EDWARDS                                         CASE NO19-00248-5-DMW

              DEBTORS                                            CHAPTER 7


                RESPONSE TO MOTION FOR RELIEF FROM THE STAY
                           APPLYING 11 U.S.C. §362(e)

        NOW COMES, the undersigned Trustee, by and through undersigned counsel and hereby
 respond to the Motion for Relief from Stay Applying 11 U.S.C. §362(e) filed by Caliber Home
 Loans in this matter, and in support thereof show the Court as follows:

        1.      The allegations in paragraph 1 are admitted.

        2.      The allegations in paragraph 2 are admitted.

        3.      The allegations in paragraph 3 are admitted.

        4.      The Trustee is without sufficient information to admit or deny the allegations in
                paragraph 4 and therefore denies the same.

        5.      The allegations in paragraph 5 reference written documents that speak for
                themselves and are the best evidence of their own contents.

        6.      The allegations in paragraph 6 reference written documents that speak for
                themselves and are the best evidence of their own contents.

        7.      The Trustee is without sufficient information to admit or deny the allegations in
                paragraph 7.

        8.      The Trustee is without sufficient information to admit or deny the allegations in
                paragraph 8.

        9.      The Trustee is without sufficient information to admit or deny the allegations in
                paragraph 9 and therefore denies the same.

        10.     Trustee is without sufficient information to determine the specific payoff at this
                time.
Case 19-00248-5-DMW         Doc 64 Filed 02/14/20 Entered 02/14/20 08:54:43             Page 2 of 3




        11.    The Trustee is not in a position to assign a specific value to the Property at this
               time; however, Trustee is investigating the value of the Property and potential sale
               options, because he believes there will be equity available to creditors upon sale.

        12.    The Trustee is without sufficient information to admit or deny the allegations in
               paragraph 12 and therefore denies the same.

        13.    The allegations in paragraph 13 are denied.

        14.    The allegations in paragraph 14 are denied.

        15.    The Trustee is without sufficient information to admit or deny the allegations in
               paragraph 15 and therefore denies the same.

        16.    The Trustee requests a hearing on the Motion.

          WHEREFORE, the Trustee respectfully requests that the Court deny Caliber Home Loans
 the relief sought in its Motion, and that the Court conduct a hearing on the Motion.

        Dated: 02/14/2020
                                             s/John C. Bircher III
                                             John C. Bircher III
                                             State Bar No. 24119
                                             WHITE & ALLEN, P.A.
                                             PO Drawer U
                                             New Bern, NC 28563
                                             Telephone: (252) 638-5792
                                             Facsimile: (252) 637-7548
                                             Email: jbircher@whiteandallen.com
Case 19-00248-5-DMW        Doc 64 Filed 02/14/20 Entered 02/14/20 08:54:43             Page 3 of 3




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that he is over eighteen (18)
 years of age and the foregoing pleading was this day served upon the below named persons, parties
 and/or counsel by via CM/ECF or by mailing postage prepaid, first class mail, a copy of such
 instruments to such persons, parties and/or counsel at the address shown below or as indicated
 below:

 Marjorie K. Lynch, Esquire
 Bankruptcy Administrator
 (via CM/ECF)

 Joseph J. Vonnegut
 Attorney for Caliber Home Loans
 (via CM/ECF)

 Robert & Trena Edwards
 105 Barkside Lane
 New Bern, NC 28562


    Dated: February 14, 2020
                                             /s/ John C. Bircher III
                                             John C. Bircher III
                                             State Bar No. 24119
                                             WHITE & ALLEN, P.A.
                                             1319 Commerce Drive
                                             New Bern, NC 28562
                                             Telephone: (252) 638-5792
                                             Facsimile: (252) 637-7548
                                             Email: jbircher@whiteandallen.com
